Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 04/25/2022 have been fully considered but they are not persuasive.
Applicant maintains “In an effort to expedite prosecution, the claims are amended to point out the invention with greater specificity. In particular, in view of the Examiner's comments on page 12 of the Office Action that the pre-processing fluid is interpreted as being a "comprising" element and the helpful invitation by the Office on page 12, fourth full paragraph, to amend the claims to clarify the claim language, claim 1 (and independent claims 7 and 8 and dependent claims 6, 14, 15, 17, and 19) are amended to make it clear that the pre-processing fluid consists of the recited ingredients. As noted in applicants' prior response, the art includes additional components (such as the acidic components of Morimoto). The claims as amended are believed to distinguish the invention more fully from the cited art.”
Examiner respectfully disagrees. However, applicant Amended claimed “the pre- processing fluid consisting of a multi- valent metal salt and at least one organic solvent and optionally further consisting of...”. Examiner interpret optionally means may or may not have one or more of water, another organic solvent, a surfactant, a defoaming agent, a preservative, a fungicide, and a corrosion inhibitor. Therefore combination of references still reads on the Amended claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANISH S SHAH whose telephone number is (571)272-2152. The examiner can normally be reached 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MANISH S. SHAH
Primary Examiner
Art Unit 2853



/Manish S Shah/Primary Examiner, Art Unit 2853